1 Reported in 133 P.2d 810.
This case was heard upon the petition of Floyd G. Richardson for a writ of habeas corpus.
It appears from the record that petitioner was, on October 23, 1924, charged by information in Cause No. 12133 in the superior court of the state of Washington for King county with the crime of murder in the first degree; that, on January 30, 1925, a jury duly empaneled in that cause found him guilty of the included crime of manslaughter, and that no judgment and sentence has ever been entered on that verdict.
The record further discloses that an information was filed on March 12, 1925, in the same cause (No. 12133), charging petitioner with being an habitual criminal. Plea of not guilty was entered, a trial had, and a verdict of guilty returned by the jury on June 4, 1925. He was sentenced on that verdict on June 10, 1925, and is held in custody under that verdict, sentence, and the ensuing commitment thereon.
These facts bring the matter within our holdings in the cases of Blake v. Mahoney, 9 Wn.2d 110, 113 P.2d 1028; In reCress, 13 Wn.2d 7, 123 P.2d 767, and In re Towne, 14 Wn.2d 633,  129 P.2d 230. It is therefore ordered, and we now direct, as follows: The superintendent of the state penitentiary shall deliver the petitioner into the custody of the sheriff of King county for sentence by the superior court of that county on the verdict of the jury holding him guilty of manslaughter returned on January 30, 1925, taken in connection with the jury's finding on June 4, 1925.
If, at the expiration of thirty days from the time of petitioner's delivery into the custody of the sheriff of King county, he shall not have been sentenced on the manslaughter verdict, he may apply to this court for final judgment on his petition. *Page 710